Title: James Madison to Roberts Vaux, 20 February 1827
From: Madison, James
To: Vaux, Roberts


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Feby. 20. 1827
                            
                        
                        I thank you, Sir, for the copy of your interesting Discourse before the Historical Society of Pennsylvania.
                            The tribute it pays to her great Founder and first settlers, was due to the memorable example they gave of justice and
                            humanity to the aboriginal inhabitants of the Country. The example was in true harmony with that of their inviolable
                            respect for the rights of Conscience in all men. These merits are not only fruitful themes for panagyrical eloquence, but
                            will furnish for the pages of history some of its most precious lessons. To my thanks allow me to add the expression of my
                            great respect and my friendly wishes.
                        
                            
                                James Madison
                            
                        
                    